HOFFMAN, Presiding Judge,
dissenting.
I respectfully dissent. It is within the discretion of the trial court to permit a party to withdraw an admission if the court ascertains that: (1) the presentation of the merits of the action will be subserved by allowing withdrawal of the admissions; and (2) the party who obtained the admissions failed to demonstrate that withdrawal . or amendment will prejudice him in maintaining his action on the merits. Ind.Trial Rule 36(B) This Court will review the determination of the lower court only for abuse of discretion. Stewart v. Stewart (1987), Ind.App., 506 N.E.2d 1132, 1134.
As I stated in my concurring opinion in Gary Mun. Airport Auth. Dist. v. Peters (1990), Ind.App., 550 N.E.2d 828, 836:
"Because T.R. 36 defines both the discovery procedure for obtaining admissions and the sanction for failure to respond to the discovery request, the rule must be given teeth. TR. 86(B) places the burden squarely upon the moving party to show how the withdrawal or amendment of the admissions would assist in reaching a just resolution of the action on its merits. In ruling on a motion to withdraw and/or amend admissions, the court should consider whether key controverted issues have been admitted by operation of law. Equally important is a consideration whether the moving party has abused the discovery process by its failure to respond to a request for admissions. Abuse may be manifested in the party's inordinate delay in responding without seeking extensions from the trial court, or in the party's apparent bad faith in refusing to respond."
GMC did not demonstrate in its motion to withdraw - admissions that withdrawal would subserve the presentation of the merits of the action. Moreover, GMC made no attempt to respond to the request for admissions and delayed four months in filing its motion to withdraw. Accordingly, the trial court did not abuse its discretion in denying the motion to withdraw, and I would affirm the summary judgment.